      Case 2:16-cv-00274-CG-WEC Document 86 Filed 09/10/19 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

AARYAN & PRATHA, INC., an                 )
Alabama corporation,                      )
                                          )
       Plaintiff,                         )
                                          )
vs.                                       )   CIVIL ACTION NO.
                                          )   2:16-cv-0274-CG-WEC
                                          )
COSTCO WHOLESALE                          )
CORPORATION, a Washington                 )
corporation, and COSTCO                   )
WHOLESALE MEMBERSHIP, INC.,               )
a California corporation.                 )
                                          )
       Defendants.                        )

                                      ORDER

      The parties having filed a Joint Stipulation of Dismissal with Prejudice on

September 10, 2019 (Doc. 85), it is ORDERED that all claims in this action are

hereby DISMISSED with prejudice. Each party shall bear its own costs.

      DONE and ORDERED this 10th day of September, 2019.

                               /s/ Callie V. S. Granade
                               SENIOR UNITED STATES DISTRICT JUDGE
